Affirm and Opinion Filed May 13, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00963-CR

                        CHRISTOPHER ARIC RADKE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F96-02380-N

                              MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges

       Christopher Aric Radke was convicted of the murder of his wife in October 1997. The

trial court assessed punishment at life imprisonment. This Court affirmed appellant’s conviction

in July 1999. Radke v. State, No. 05-97-01978-CR, 1999 WL 455514 (Tex. App.––Dallas July

7, 1999, pet. ref’d). The trial court denied appellant’s motion for appointment of counsel under

Article 64.01 of the Texas Code of Criminal Procedure in April 2011. Appellant filed a motion

for forensic DNA testing in October 2011. The State responded that appellant’s claim that he

would not have been convicted if exculpatory results had been obtained through DNA testing

was without merit, and his claims were within the province of a blood spatter expert and not
under Chapter 64. On May 31, 2013, the trial court denied appellant’s motion for forensic DNA

testing stating identity was not an issue in this case because the only issue was whether

“defendant pulled the trigger or the victim shot herself.” The trial court’s order also stated

appellant failed to demonstrate by a preponderance of the evidence that the results of the DNA

testing would be exculpatory and that he would not have been convicted had the results been

obtained through DNA testing at the time. of trial. This appeal followed.

       Appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

       Appellant filed a pro se response that raises several issues. After reviewing counsel’s

brief, appellant’s pro se response, and the record, we agree the appeal is frivolous and without

merit. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal of appellant’s request for DNA testing.

       We affirm the trial court’s order denying the motion for forensic DNA testing.




Do Not Publish                                          /David L. Bridges/
TEX. R. APP. P. 47                                      DAVID L. BRIDGES
130963F.U05                                             JUSTICE




                                                 ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


CHRISTOPHER ARIC RADKE,                             Appeal from the 195th Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F96-02380-N).
No. 05-13-00963-CR        V.                        Opinion delivered by Justice Bridges,
                                                    Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



       Based on the Court’s opinion of this date, the trial court’s order denying motion for
forensic DNA testing is AFFIRMED.



       Judgment entered May 13, 2014



 
 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
 

 


                                            ‐3‐